Exhibit 10.3

OMNIBUS AMENDMENT

THIS OMNIBUS AMENDMENT (this “Amendment”), dated as of June 28, 2012, is entered
into by and among (i) Marriott Ownership Resorts, Inc. (“MORI”), (ii) MORI SPC
Series Corp. (“MORI SPC”), (iii) Marriott Vacations Worldwide Owner Trust 2011-1
(the “Issuer”), (iv) Wells Fargo Bank, National Association (“Wells Fargo”), as
Indenture Trustee and Back-Up Servicer, and (v) Credit Suisse AG, New York
Branch, as Funding Agent, The Royal Bank of Scotland, plc, as Funding Agent,
Bank of America, N.A., Deutsche Bank Trust Company Americas, SunTrust Robinson
Humphrey, Inc., and Wells Fargo Capital Finance, LLC (collectively, the
“Noteholders” and together with MORI, MORI SPC, the Issuer and Wells Fargo, the
“Parties”), and relates to the following transaction documents (the “Transaction
Documents”):

 

  (1) the Purchase Agreement, dated as of September 1, 2011, as amended by that
Amendment No. 1 to Purchase Agreement, dated October 6, 2011 (the “Purchase
Agreement”), by and between MORI and MORI SPC and their respective permitted
successors and assigns;

 

  (2) the Sale Agreement, dated as of September 1, 2011, as amended by that
Amendment No. 1 to Sale Agreement, dated October 6, 2011 (the “Sale Agreement”),
by and between MORI SPC and the Issuer, and their respective permitted
successors and assigns; and

 

  (3) the Amended and Restated Indenture and Servicing Agreement (the “Indenture
and Servicing Agreement”), dated as of September 1, 2011, by and among the
Issuer, MORI, as Servicer and Wells Fargo, as Indenture Trustee and as Back-Up
Servicer.

RECITALS

WHEREAS, the Noteholders hold 100% of the amount of Notes outstanding;

WHEREAS, the Parties desire to amend the definition of MORI Affiliated Manager
as more fully described herein.

NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth,
and for other good and adequate consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties hereby agree as follows:

 

  Section 1.01. Defined Terms.

Capitalized terms used but not defined or modified in this Amendment shall have
the respective meanings assigned to them in the Amended and Restated Standard
Definitions attached as Annex A to each of the Transaction Documents (the
“Standard Definitions”).

 

  Section 2.01. Amendment of Standard Definitions.

As of the date hereof, the following definition in Annex A of each of the
Transaction Documents is hereby amended and restated as follows:

““MORI Affiliated Manager” shall mean Marriott Resorts Hospitality Corporation,
a wholly-owned subsidiary of MORI, Marriott Resorts Hospitality (Bahamas)
Limited, a wholly-owned subsidiary of Marriott Resorts Hospitality Corporation
or another Affiliate of MORI, as applicable, together with their respective
successors and assigns.”

 

1



--------------------------------------------------------------------------------

  Section 3.01. Counterparts.

This Amendment may be executed by the parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and both of
which when taken together shall constitute one and the same agreement. Delivery
of an executed counterpart of this Amendment by facsimile or other electronic
transmission (i.e., “pdf” or “tif”) shall be effective as delivery of a manually
executed counterpart hereof and deemed an original.

 

  Section 3.02. Governing Law; Consent to Jurisdiction.

(a) THIS AMENDMENT WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF
LAW OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE
STATE OF NEW YORK.

(b) THE PARTIES SUBMIT TO THE NON-EXCLUSIVE JURISDICTION OF THE COURTS OF THE
STATE OF NEW YORK AND THE UNITED STATES DISTRICT COURT LOCATED IN THE BOROUGH OF
MANHATTAN IN NEW YORK CITY AND EACH WAIVES PERSONAL SERVICE OF ANY AND ALL
PROCESS UPON IT AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS BE MADE BY
REGISTERED MAIL DIRECTED TO THE ADDRESS SET FORTH ON THE SIGNATURE PAGE HEREOF
AND SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED FIVE DAYS AFTER THE SAME
SHALL HAVE BEEN DEPOSITED IN THE U.S. MAILS, POSTAGE PREPAID. EACH PARTY HEREBY
WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS, AND ANY OBJECTION TO VENUE
OF ANY ACTION INSTITUTED HEREUNDER AND CONSENTS TO THE GRANTING OF SUCH LEGAL OR
EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY THE COURT. NOTHING IN THIS SECTION
3.02 SHALL AFFECT THE RIGHT OF ANY PARTY TO SERVE LEGAL PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW OR AFFECT THE RIGHT OF ANY OF THEM TO BRING ANY ACTION
OR PROCEEDING IN THE COURTS OF ANY OTHER JURISDICTION.

 

  Section 3.03. Continuing Effect.

Except as expressly amended hereby, each Transaction Document shall continue in
full force and effect in accordance with the provisions thereof and each
Transaction Document is in all respects hereby ratified, confirmed and
preserved.

 

  Section 3.04. Successors and Assigns.

This Amendment shall be binding upon and inure to the benefit of the Parties and
their respective successors and permitted assigns.

 

  Section 3.05. Owner Trustee.

It is expressly understood and agreed by the parties hereto that (a) this
Amendment is executed and delivered by Wilmington Trust, N.A. not individually
or personally but solely as Owner Trustee of the Issuer, in the exercise of the
powers and authority conferred and vested in it, (b) each of the
representations, undertakings and agreements herein made or on the part of the
Issuer is made and intended not as personal representations, undertakings and
agreements

 

2



--------------------------------------------------------------------------------

by Wilmington Trust, N.A., but is made and intended for the purpose of binding
only the Issuer, (c) nothing herein contained shall be construed as creating any
liability on Wilmington Trust, N.A., individually or personally, to perform any
covenant either expressed or implied contained herein, all such liability, if
any, being expressly waived by the parties hereto and by any Person claiming by,
through or under the parties hereto, and (d) under no circumstances shall
Wilmington Trust, N.A. be personally liable for the payment of any indebtedness
or expenses of the Issuer or be liable for the breach or failure of any
obligation, representation, warranty or covenant made or undertaken by the
Issuer under this Amendment or any other related document. Notwithstanding the
foregoing, Wilmington Trust, N.A. shall not be relieved of any of its duties and
obligations under the Administration Agreement or the Trust Agreement.

 

  Section 3.06. Non-Petition.

(a) Each Party hereby covenants and agrees that, prior to the date which is one
year and one day after the payment in full of all outstanding Related Commercial
Paper or other indebtedness of a Conduit, it will not institute against, or join
any other Person instituting against a Conduit any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or other similar proceeding
under the laws of the United States or any state of the United States. The
provisions of this Section 3.06(a) shall survive termination of this Amendment.

(b) Each Party hereby covenants and agrees that, prior to the date which is one
year and one day after the payment in full of all Notes and Exchange Notes, it
will not institute against, or join any other Person in instituting against the
Issuer any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or other similar proceeding under the laws of the United States or
any state of the United States. The provisions of this Section 3.06(b) shall
survive the termination of this Amendment.

[Signature Pages to Follow]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties below have caused this Amendment to be duly
executed by their respective duly authorized officers.

 

MARRIOTT VACATIONS WORLDWIDE OWNER TRUST 2011-1 By:   Wilmington Trust, National
Association, as Owner Trustee By:  

/s/ Dante M. Monakil

Name: Dante M. Monakil Title: Vice President WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Indenture Trustee and Back-Up Servicer By:  

/s/ Benjamin F. Jordan

Name: Benjamin F. Jordan Title: Vice President MARRIOTT OWNERSHIP RESORTS, INC.
By:  

/s/ Joseph J. Bramuchi

Name: Joseph J. Bramuchi Title: Vice President MORI SPC SERIES CORP. By:  

/s/ Joseph J. Bramuchi

Name: Joseph J. Bramuchi Title: Vice President

 

4



--------------------------------------------------------------------------------

CREDIT SUISSE AG, NEW YORK BRANCH, as Funding Agent By:  

/s/ Robbin W. Conner

Name: Robbin W. Conner Title: Director By:  

/s/ Jason Ruchelsman

Name: Jason Ruchelsman Title: Vice President THE ROYAL BANK OF SCOTLAND PLC, as
Funding Agent By:   RBS Securities Inc., as agent By:  

/s/ Dave Donofrio

Name: Dave Donofrio Title: Director SUNTRUST ROBINSON HUMPHREY, INC., as Funding
Agent By:  

/s/ Pawan Churiwal

Name: Pawan Churiwal Title: Vice President

 

5



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY AMERICAS By:  

/s/ Robert Sheldon

Name: Robert Sheldon Title: Managing Director By:  

/s/ Jay Steiner

Name: Jay Steiner Title: Managing Director BANK OF AMERICA, N.A. By:  

/s/ Steven Maysonet

Name: Steven Maysonet Title: Vice President WELLS FARGO CAPITAL FINANCE, LLC By:
 

/s/ Ajay Jagsi

Name: Ajay Jagsi Title: Vice President

 

6